Name: Commission Regulation (EC) No 633/2003 of 8 April 2003 determining to what extent applications lodged in March 2003 for the right to import young male bovine animals for fattening can be met
 Type: Regulation
 Subject Matter: agricultural activity;  EU finance;  means of agricultural production;  international trade;  trade policy
 Date Published: nan

 Avis juridique important|32003R0633Commission Regulation (EC) No 633/2003 of 8 April 2003 determining to what extent applications lodged in March 2003 for the right to import young male bovine animals for fattening can be met Official Journal L 092 , 09/04/2003 P. 0008 - 0008Commission Regulation (EC) No 633/2003of 8 April 2003determining to what extent applications lodged in March 2003 for the right to import young male bovine animals for fattening can be metTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1126/2002 of 27 June 2002 opening and providing for the administration of an import tariff quota for young male bovine animals for fattening (1 July 2002 to 30 June 2003)(1), and in particular the second subparagraph of Article 4(4) thereof,Whereas:(1) Article 9(1) of Regulation (EC) No 1126/2002 provides for a further allocation of quantities not covered by import licence applications at 21 February 2003.(2) Article 1 of Commission Regulation (EC) No 501/2003(2), as amended by Regulation (EC) No 532/2003(3), lays down the quantities of young male bovine animals for fattening that may be imported under special conditions before 30 June 2003.(3) The quantities for which import rights have been requested exceed the quantities available. The quantities applied for should therefore be reduced proportionately in accordance with Article 9(6) and the second subparagraph of Article 4(4) of Regulation (EC) No 1126/2002,HAS ADOPTED THIS REGULATION:Article 1Each application for the right to import lodged in accordance with Article 9 of Regulation (EC) No 1126/2002 shall be granted for 0,2952 % of the quantity applied for.Article 2This Regulation shall enter into force on 9 April 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 April 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 169, 28.6.2002, p. 10.(2) OJ L 74, 20.3.2003, p. 21.(3) OJ L 79, 26.3.2003, p. 5.